Citation Nr: 1739399	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from December 1996 to December 2000.  The Veteran's service included time at Camp Lejeune.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that in its June 2017 decision, it reached a favorable decision on the claim for entitlement to service connection for colorectal cancer.  

Later in the month of June 2017, the RO implemented the Board's granting of the claim of service connection for colorectal cancer and assigned a disability rating of 100 percent.  Thus, the issue of service connection for colorectal cancer is no longer on appeal.  

Accordingly, in June 2017, the Board remanded the instant claim of TDIU for further development by the RO, as the schedular assignment of a TDIU is dependent on the schedular rating of the Veteran's disability or disabilities.  As the RO has implemented the Board's granting of the claim for service connection for colorectal cancer, the matter has now been returned to the Board for adjudication.  

The Board notes that prior to his current representation, the Veteran was represented by the Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in December 2004, changing representation from the DAV to the Illinois Department of Veterans Affairs.  





	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran has been awarded a 100 percent schedular evaluation for the entire period on appeal; therefore, the claim for TDIU is moot.  

2.  The Veteran has a single disability rated as 100 percent disabling, but he has no other disability rated at 60 percent, nor is he substantially confined to his dwelling by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The claim for TDIU is dismissed in light of the total schedular rating being assigned.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.159, 3.321, 4.16 (2016).  

2.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(h)(3)(i)(1) & (2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

However, in this case, the claim of entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for colorectal cancer.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  

SMC provided by 38 U.S.C.A. § 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.350(h)(3)(i)(1) & (2) (2016).  

Since the Veteran has been awarded a 100 percent disability evaluation for his service-connected colorectal cancer, entitlement to SMC will be considered.  The Veteran is also service-connected for chronic lumbar strain that has been evaluated as 10 percent disabling, not the 60 percent evaluation required by the regulation.  There is no indication in the evidence of record that the Veteran is "substantially confined" to his dwelling or its immediate premises because of his disabilities.  As such, the criteria for an award of SMC have not been met.  

Moreover, this means that the pending TDIU claim is, in fact, moot.  Other than the total rating granted for the colorectal cancer, the Veteran's only other service-connected disability is evaluated at 10 percent; thus, the potential for SMC discussed in Bradley and Buie does not apply and consideration of TDIU would result in no additional discernable benefit.  

As there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is moot, and is therefore dismissed.

Entitlement to SMC is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


